Order, Supreme Court, New York County, entered June 1, 1971, denying motion to reconsider a prior denial of a general trial preference, unanimously reversed, on the law, on the facts, and in the exercise of discretion, without costs and without disbursements, and plaintiff’s motion for general preference granted. The affidavit of plaintiff, the medical report of Robert R. Hyman, M.D., and the alleged loss of earnings, collectively : demonstrate prima facie serious injury, possibly permanent, and a sufficient I monetary loss to warrant a general preference. (Martin v. Suarez, 30 A D 2d 947; Flores v. Santiago, 34 A D 2d 926.) Concur—Capozzoli, J. P., I McGivern, Markewich, Murphy and Eager, JJ. !